Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered February 3, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Upon review of the record and the brief submitted by defense counsel, as well as defendant’s pro se brief, we find that there are no nonfrivolous issues to be raised on appeal. Accordingly, the judgment should be affirmed and counsel’s application for leave to withdraw granted.
*743Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.